Lumpkin, Justice.
The facts of this case are set forth in the reporter’s statement.
1. The doctrine is well established that equity will interfere to restrain the bringing of a multiplicity of suits when the rights of all concerned may be adjudicated without prejudice to any in a single proceeding, and there is no reason in principle why this rule should not be applied to cases already brought and pending by consolidating them into a single case. In 1 High on Injunctions, §12, we find the following: “Where there is one common right in controversy which is to be established by or against several persons, one person asserting the right against many, or many against one, equity may interfere, and instead of permitting the parties to be harassed by a multiplicity of suits, determine the whole matter in one action.” See, also, 2 High on Injunctions, §1406; Story on Eq. Pl §286 ; and Wait on Fraud. Con. §§151, 152, and cases there cited. The doctrine.is fully discussed in 1 Pomeroy’s Eq. Jur. §§255 et seq. In §269 is the following : “Under the greatest diversity of circumstances, and the greatest variety of claims arising from unauthorized public acts, private tortious acts, invasion of property rights, violation of contract obligations, and notwithstanding the positive denials by some American courts, the weight of authority is simply overwhelming that the jurisdiction.may and should be exercised either on behalf of a numerous body of separate claimants against a single party, or on behalf of a single party against such a numerous body, although there is no ‘common title,’ nor ‘community of right,’ or of ‘interest in the subject-matter,’ among these individuals, but where there is and because there is merely a community of interest among *317them in the questions of law and fact involved in the general controversy, or in tlie kind and form of relief demanded and obtained by or against each individual member of the numerous body.” See, also, §274.
In Orton et al. v. Madden et al., 75 Ga. 83, it was held that equity “will entertaiu a bill to avoid a multitude of suits by establishing a right in favor of or against several persons which is likely to be the subject of legal controversy, or in similar cases.” And see Johnson & Co. v. O’Donnell & Burke et al., Id. 453. In the case of McHenry v. Hazard, 45 N. Y. (6 Hand) 580, it appeared that an obligation was obtained from the plaintiff by fraudulent representations. A. and B. both claimed to own it by assignment. Each commenced an action against him, and claimed in hostility to each other, and it was held that he might, during the pendency of the actions against him, bring a separate suit against both claimants to be relieved from the contract on the ground of fraud therein. Andrews, J., delivering the opinion of the court, observed that “It was a prominent motive, in constituting a single court having jurisdiction in law and equity, to remedy the inconvenience, which existed when legal and equitable remedies were administei’ed by separate tribunals, of obliging parties to resort to two courts to determine rights connected with a single transaction,” and that conferring such power upon the court was “designed to prevent unnecessary litigation, and to enable parties to bring'into one suit all the elements of the controversy for the purpose of a complete and final adjudication.” Again, in the case of the Board of Supervisors of Saratoga Co. v. Deyoe, 77 N. Y. 219, it appeared that a county treasurer, under authority to issue notes for money advanced to the county for a certain amount, had fraudulently issued notes for a much lai’ger amount. Some of the claims against the coxinty were valid, while *318others were not. Thirty-one persons holding these notes had brought separate actions thereon against the county, and others intended to do so. The petition brought at the instance of the county alleged that it could not be ascertained who were the rightful owners of the debt owing by the county, or how much thereof was due to either of the holders of the notes, and that separate litigation with each would subject the plaintiff to great expense. Upon demurrer to the complaint, it was held that the plaintiff was entitled, upon equitable principles, to implead the holders of the notes for the purpose of having their respective rights and the liability of the county determined in one action; that the claims were of the sanie general character, and the action was maintainable for the purpose of preventing a multiplicity of suits.
In reply to the suggestion that the plaintiff in the present case should not be allowed to consolidate all these claim cases into one, because he himself was responsible for their existence, he having filed his claim to the property in every instance where a levy thereon was made, which he was not absolutely compelled to do, it may be said that in filing such claims he only availed himself of one of the methods which the law gave him for the protection of his alleged rights. The fact that he resorted to a statutory remedy in each case should not, we think, deprive him of the more valuable remedy in equity of having all this litigation terminated by a single verdict and judgment, the more especially as so doing could in no way injure any of the parties. Whether or not the agreement between him and Wofford constituted such a fraud upon Wofford’s creditors as would invalidate Dobbins’ title to the land, was a question involved in all the claim cases, and was a vital one in each. Upon its determination depended, m every one of these cases, the subjection or non-sub*319jectioii of the property; and we are unable to perceive why, injustice and upon principle,this question should not be determined once for all, and thus finally settle in one judgment, without having numerous, tedious and expensive trials, the rights of all these parties.
2. We do not think that such an agreement as is set forth m the second head-note was necessarily fraudulent as against the creditors of Wofford. It was not shown that Burkhalter, the plaintiff in execution, participated therein. There was no binding obligation on Wofford’s part to redeem the land by paying back the purchase money with interest, and Dobbins would have had no power to compel a performance of this agreement by Wofford. It was simply a privilege of which the latter might or might not avail himself, as he chose. Considered even as a bond for titles, no part of the purchase money was paid by Wofford, and he therefore had no leviable interest in the land. To make such an agreement fraudulent on the creditors, it must have been intended to defraud them, the object, and not the effect of the agreement, being the true test of its validity. Upon this question the master reports that Wofford’s whole conduct was a laudable effort to cause his property to bring full value for the benefit of his creditors ; and he further reports that there was no fraud whatever throughout the entire transaction in the conduct of Dobbins. The fact that Dobbins agreed that Wofford should have the crop upon the land at the time of the sale, could not invalidate his title to the land itself; and if, by this arrangement, the title to the crop passed into Wofford, it was subject to executions against him, and the creditors could have had it levied upon. The agreement that, in case Wofford failed to redeem the land within the time agreed upon, the succeeding year’s crop should be the property of Dobbins, was entirely immaterial, because the same would have been *320his, as the owner of the land, without any such agreement.
3. The master having found that the title of Dobbins to the land in controversy was wholly free from fraud, such finding negatives the liability of the property to be subjected to any part of the debts of the plaintiffs in Ji. fa. or 'any of them. The fact that "Wofford transferred his right to pay for and redeem, the land to another, to whom Dobbins paid a valuable consideration for the extinguishment of this right, could not, under tlie facts of this case, be a fraud upon the creditors of Wofford. He had paid nothing whatever for this right, and it appears to have been a mere gratuity to him on the part of Dobbins. In the absence of actual fraud, and of any intention on the part of Dobbins, Wofford • or Burkhalter to injure the several plaintiffs in execution who sought to subject this land as the property of Wofford, the fact that Dobbins donated, without valuable consideration, a privilege to Wofford which the latter afterwards sold for money, and which Dobbins purchased from Wofford’s transferee, does not, in our opinion, affect the honesty or legality of .Dobbins’ title to the land. Judgment affirmed.